Citation Nr: 0011100	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  96-12 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service connected 
sarcoidosis, for the period prior to August 21, 1997, rated 
as 30 percent disabling.

2.  Entitlement to an increased rating for service connected 
sarcoidosis with chronic obstructive pulmonary disease 
(COPD), for the period since August 21, 1997, currently 
evaluated as 60 percent disabling. 

3.  Entitlement to an increased rating for service connected 
residuals of a fractured right wrist (major) with median 
neuritis, currently evaluated as 40 percent disabling.

4.  Entitlement to an effective date prior to August 21, 
1997, for a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to increase the 
disability rating for service connected sarcoidosis above 30 
percent and for residuals of a right wrist fracture above 40 
percent.  In a rating decision in September 1997, the RO 
increased the veteran's sarcoidosis with COPD disability 
rating to 60 percent, effective August 21, 1997, the date of 
the VA examination that revealed this level of disability.  
Cf.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  Since the effective 
date of the RO's 60 percent sarcoidosis rating does not date 
back to the effective date for the 30 percent rating that the 
veteran appealed, the Board will evaluate the veteran's 
sarcoidosis disability ratings for the periods prior to and 
since August 21, 1997.  Also in the September 1997 rating 
decision, the RO granted entitlement to individual 
unemployability, but did not grant an effective date prior to 
August 21, 1997.  

The issue of entitlement to an increased rating for residuals 
of a fractured right wrist with median neuritis is remanded 
to the RO as discussed below.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected sarcoidosis prior to 
August 21, 1997, was manifested by shortness of breath after 
short walks and at night affecting his sleep, as well as 
objective evidence of marked decreased inspiratory and 
expiratory ventilation indicative of a moderate obstructive 
lung disease and possibly a restrictive lung disease.

3.  The veteran's service connected sarcoidosis with COPD 
since August 21, 1997, is manifested by shortness of breath 
episodes that occur every other day and require an inhaler, 
as well as objective evidence of mildly decreased bilateral 
lung ventilation with scattered dry crackles and a moderate 
obstructive lung defect.

4.  By a rating decision in September 1997, of which the 
veteran was informed by letter dated September 19, 1997, the 
RO granted entitlement to a total disability rating based on 
individual unemployability effective August 21, 1997.

5.  The veteran filed a Notice of Disagreement on November 3, 
1997 concerning the issue of an effective date prior to 
August 21, 1997 for entitlement to individual 
unemployability.

6.  The RO issued a Statement of the Case on January 27, 1999 
concerning the issue of an effective date prior to August 21, 
1997 for entitlement to individual unemployability.

7.  The record contains no documents filed within 60 days 
after the issuance of the Statement of the Case or within the 
remaining one-year period following notification of the 
September 1997 rating decision in which the veteran or his 
representative alleged specific error of law or fact 
concerning the effective date of the grant of the total 
disability evaluation due to unemployability. 

CONCLUSIONS OF LAW

1.  The criteria for an assignment of an increased rating for 
sarcoidosis for the period prior to August 21, 1997 have not 
been satisfied.  38 U.S.C.A. §  1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic 
Codes 6603 (1996) and 6846 (1997).

2.  The criteria for an assignment of an increased rating for 
sarcoidosis with COPD for the period since August 21, 1997 
have not been satisfied.  38 U.S.C.A. §  1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.97, 
Diagnostic Codes 6603 (1996) and 6846 (1999).

3.  There is no appeal pending before the Board concerning 
the issue of an effective date prior to August 21, 1997 for 
entitlement to individual unemployability.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented well-grounded claims for increased 
evaluations for his service-connected disabilities within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The veteran has not 
alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  Accordingly, the Board finds 
that all relevant facts have been properly developed and the 
duty to assist the claimant, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991) has been satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1999).  In a July 1969 rating 
decision, the RO granted service connection for sarcoidosis 
with a 10 percent disability rating effective December 31, 
1968, the date following service discharge.  Service medical 
records do not reveal any evidence of sarcoidosis.  However, 
a VA hospital summary from March 1969 indicates that, 
following chest X-ray evidence of diffuse infiltrate in both 
lung fields during a routine examination, a biopsy of 
supraclavicular lymph gland was consistent with sarcoidosis.  
This condition was considered asymptomatic.  As sarcoidosis 
was detected within one year following service and the RO 
rated the condition as 10 percent disabling, service 
connection was appropriately granted.  See 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (1999).  

In a November 1995 rating decision, the RO increased the 
sarcoidosis disability rating to 30 percent under Diagnostic 
Code 6399-6603, effective July 31, 1995, the date of the 
veteran's increased rating request, based on evidence from a 
November 1995 VA examination that showed he had worsening 
shortness of breath, especially on exertion after walking 
only one-half a block, as well as at night that prevented 
sleeping.  Examination of the lungs revealed marked decreased 
ventilation on inspiration and expiration.  The diagnosis was 
active sarcoidosis involving lungs, stage III, symptomatic.  
In a September 1997 rating decision, the RO increased the 
disability rating, under Diagnostic Code 6604-6846, to 60 
percent for the disability now described as sarcoidosis with 
COPD effective August 21, 1997, the date of his most recent 
VA examination.  During this examination, the veteran 
complained of episodes of shortness of breath occurring about 
every other day, and the need for an inhaler during these 
periods.  The examiner noted mildly decreased ventilation on 
both lungs with scattered dry crackles.  The diagnosis was 
sarcoidosis (right stage IV), with secondary moderate COPD.  

Effective October 7, 1996, the rating criteria for the 
evaluation of respiratory ailments were revised, and a 
specific diagnostic code was established for sarcoidosis.  
Previously, sarcoidosis was rated by analogy to similar 
respiratory disabilities.  The veteran submitted his Notice 
of Disagreement with the RO's November 1995 rating decision 
in January 1996.  The RO provided the revised criteria to the 
veteran in a December 1998 supplemental statement of the 
case.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for disabilities of the respiratory system 
that were pending on October 7, 1996, it is necessary to 
determine whether the amended regulations or the previously 
existing regulations are more favorable to the claimant.  The 
General Counsel of VA, in a precedent opinion, has held that 
the determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 
11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.

As indicated above, the veteran appealed the assignment of 
his 30 percent disability rating, contending that his 
symptomatology warranted a higher evaluation.  After a review 
of the record, the Board finds that the evidence does not 
support a rating higher than 30 percent for his service 
connected sarcoidosis prior to August 21, 1997.  See 
38 U.S.C.A. § 7104 (West 1991).

According to the November 1995 VA examination, the veteran 
had worsening shortness of breath, especially on exertion 
after walking only one-half a block, as well as at night that 
prevented sleeping.  Upon examination, he had marked 
decreased ventilation of the lungs on inspiration and 
expiration, but no rales, rhonchi or wheezes.  Pulmonary 
function tests revealed expiratory flows of 6.8 percent 
predicted, indicative of moderate obstructive lung disease.  
Expired volume was 73.3 percent, and possibly indicated the 
presence of restrictive lung disease.  The examiner noted 
that disease is apparently active and not in remission, and 
that the veteran was not receiving any treatment for the 
condition.  The diagnosis was active sarcoidosis involving 
lungs, stage III, symptomatic.

In applying the rating criteria to the veteran's symptoms, 
the Board first considers whether the previous or presently 
amended rating criteria for respiratory system disabilities 
are more favorable to the veteran.  See Karnas, supra.  Since 
the veteran was rated as 30 percent disabling prior to August 
21, 1997, the Board will first look to the previous and 
present criteria for the next higher rating, 60 percent.  
Under the old regulations, an unlisted condition such as 
sarcoidosis was rated by analogy, according to 38 C.F.R. 
§ 4.20.  In this case, sarcoidosis was rated under DC 6399-
6603, for a respiratory condition analogous to pulmonary 
emphysema.  A 60 percent rating required severe 
symptomatology, such as exertional dyspnea sufficient to 
prevent climbing one flight of steps or walking one block 
without stopping; ventilatory impairment of severe degree 
confirmed by pulmonary function tests with marked impairment 
of health.  Under the new regulations, sarcoidosis has its 
own diagnostic code, DC 6846.  A 60 percent rating requires 
evidence of pulmonary involvement requiring systemic high 
dose (therapeutic) corticosteroids for control.  

The Board finds that neither rating criteria is clearly more 
favorable to the veteran than the other criteria.  As the 
Board does not find that either criteria is clearly more 
favorable, both criteria will be assessed to evaluate the 
extent of the veteran's disability.  In analyzing the 
veteran's current level of disability using the old rating 
criteria, the Board finds that the 30 percent criteria most 
aptly describes the veteran's pulmonary condition.  Although 
the veteran complained during the November 1995 VA 
examination that he could not walk more than one half a block 
without having dyspnea, the pulmonary function tests 
indicated no more than moderate ventilatory impairment.  
Thus, his overall pulmonary condition at that time does not 
rise to the level of being severe, to justify the next higher 
rating of 60 percent.  Using the new criteria for 
sarcoidosis, the Board finds that the 30 percent criteria is 
also the most appropriate.  There is no evidence of the use 
of systemic high dose corticosteroids for control of his 
sarcoidosis.  As previously stated, the veteran was no 
receiving any medical treatment for his condition at that 
time.  Therefore, the existing 30 percent rating for the 
period before August 21, 1997 is also the most appropriate 
rating under the new regulations.   

The veteran also contends that his symptomatology warrants an 
evaluation higher than the 60 percent disability rating in 
effect since August 21, 1997.  After a review of the record, 
the Board finds that the evidence does not support a rating 
higher than 60 percent for his service connected sarcoidosis 
with COPD since August 21, 1997.  See 38 U.S.C.A. § 7104 
(West 1991 & Supp. 1998).

The most current VA examination, from August 1997, reveals 
episodes of shortness of breath occurring about every other 
day, and the need for an inhaler to assist during these 
periods.  The examiner noted mildly decreased ventilation on 
both lungs with scattered dry crackles.  The examiner noted 
that the veteran had some intercostal retractions and uses, 
in part, his abdominal muscles to catch his breath.  There 
was no evidence of cyanosis.  Chest X-rays showed a normal 
chest, while pulmonary function tests revealed a moderate 
obstructive lung defect.  The diagnosis was sarcoidosis 
(right stage IV), with secondary moderate COPD.

In applying the rating criteria to the veteran's symptoms, 
the Board first considers whether the previous or presently 
amended rating criteria for respiratory system disabilities 
are more favorable to the veteran.  See Karnas, supra.  Since 
the veteran is rated as 60 percent disabling for the period 
since August 21, 1997, the Board will first look to the 
previous and present criteria for the next higher rating, 100 
percent.  Under the old regulations, an unlisted condition 
such as sarcoidosis was rated by analogy, according to 
38 C.F.R. § 4.20.  As previously explained, the veteran was 
rated under DC 6399-6603, for a respiratory condition 
analogous to pulmonary emphysema.  A 100 percent evaluation 
requires a pronounced pulmonary condition; intractable and 
totally incapacitating; with dyspnea at rest, or marked 
dyspnea and cyanosis on mild exertion; severity of emphysema 
confirmed by chest X-rays and pulmonary function tests.  
Under the new regulations and DC 6846, a 100 percent 
sarcoidosis evaluation requires cor pulmonale, or; cardiac 
involvement with congestive heart failure, or; progressive 
pulmonary disease with fever, night sweats, and weight loss 
despite treatment.  
	
The Board finds that neither rating criteria is clearly more 
favorable to the veteran than the other criteria.  As the 
Board does not find that either criteria is clearly more 
favorable, both criteria will be assessed to evaluate the 
extent of the veteran's disability.  In analyzing the 
veteran's current level of disability using the old rating 
criteria, the Board finds that the 60 percent criteria most 
aptly describes the veteran's pulmonary condition since 
August 21, 1997.  There is no evidence of an intractable and 
totally incapacitating pronounced pulmonary condition, as is 
required for the next higher, 100 percent, rating.  While the 
veteran complains of dyspnea at night that affects his 
ability to sleep, there is no evidence of cyanosis on mild 
exertion.  Furthermore, the chest X-rays and pulmonary 
function tests do not reveal a severe pulmonary condition.  
Therefore, an increased rating is not appropriate under the 
previous regulations.  Using the new criteria for 
sarcoidosis, the Board finds that the 60 percent criteria is 
also the most appropriate.  The most current medical evidence 
does not reveal cor pulmonale, congestive heart failure, 
progressive pulmonary disease with fever, night sweats and 
weight loss.  Therefore, the 60 percent rating is also the 
most appropriate rating under the new regulations.  

The Board also notes the veteran's current rating also takes 
into account DC 6604, for COPD, as a secondary condition.  A 
100 percent rating requires FEV-1 less than 40 percent of 
predicted value, or; the ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-1/FVC) less than 40 
percent predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypotrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  The Board finds that none of these symptoms are 
evident from the record.  Furthermore, the August 1997 VA 
examiner described the veteran's secondary COPD as moderate 
in its severity.  Thus, overall, the 60 percent rating under 
the new criteria is also the most appropriate description of 
the extent of the veteran's pulmonary disability since August 
21, 1997.

The 30 and 60 percent schedular disability ratings for the 
sarcoidosis condition before and since August 21, 1997, do 
not, however, preclude the Board from granting a higher 
rating for this disability.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extra schedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate. Higher ratings are assignable for 
greater disability due to sarcoidosis with COPD, but the 
medical evidence reflects that the required manifestations 
are not present in this case.  Second, the Board finds no 
evidence of an exceptional disability picture in this case.  
According to the record, the veteran has not required recent 
or frequent hospitalization for his sarcoidosis.  Nor does 
the sarcoidosis alone have such an unusual impact on his 
employment as to render impractical the application of 
regular schedular standards.  There is no evidence that the 
impairment resulting from sarcoidosis with COPD warrants 
extraschedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
sarcoidosis is adequately compensated by the schedular 
ratings established by this decision.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.

III.  Timely substantive appeal
Appellate review of an RO decision is initiated by a Notice 
of Disagreement (NOD) and completed by a substantive appeal 
after a Statement of the Case (SOC) is furnished.  
38 U.S.C.A. § 7105(a) (West 1991 & Supp. 1999).  An appeal 
consists of a timely filed NOD in writing, and after a SOC 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200 (1999).  A NOD is a written communication 
from a claimant or his representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction.  
38 C.F.R. § 20.201 (1999).  A substantive appeal consists of 
a properly completed VA Form 9 "Appeal to the Board of 
Veterans' Appeals," or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (1999).  A 
substantive appeal must be filed within 60 days of the date 
that the agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b) (1999).  A substantive appeal 
postmarked prior to the expiration of the applicable time 
period will be accepted as timely filed.  In the event that 
the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by the Department of Veterans Affairs (VA).  
38 C.F.R. § 20.305 (1999).

On September 19, 1997, the RO notified the veteran of its 
decision to grant entitlement to individual unemployment, 
effective August 21, 1997.  The veteran filed a timely NOD on 
November 3, 1997 on the issue of an individual 
unemployability effective date prior to August 21, 1997.  On 
January 27, 1999, the RO furnished him a SOC that addressed 
this issue.  The RO advised him in the letter accompanying 
the SOC that to perfect his appeal he must file a substantive 
appeal within 60 days or within the remainder of the one-year 
period from the date of the letter notifying him of the 
action he had appealed.  

Nothing was received from the veteran by the RO in response 
to the SOC until the veteran's June 1999 request for a Board 
Video Hearing.  This request was not only not filed within 
sixty days of the issuance of the SOC or within a year of the 
relevant rating decision, it also did not address the 
substance of the veteran's contentions on appeal.  A July 
1999 "Statement of Representative in Appeals Case" did not 
address the issue of an earlier effective date for individual 
unemployability.  Furthermore, the veteran withdrew his 
hearing request in November 1999, and did not otherwise 
submit a timely substantive appeal on this claim.      

The Board notified the appellant by letter in March 2000 that 
the Board was considering the timeliness of the substantive 
appeal as to this issue.  The veteran responded by letter, 
also dated in March 2000, stating that he has "no further 
argument, and that the case should be closed." 

The Court has held that it was proper for the Board to 
dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme that requires the 
filing of both a NOD and a formal appeal.  Id. at 555.

As to the issue of an effective date prior to August 21, 1997 
for entitlement to a total disability rating based on 
individual unemployability, the Board concludes that based on 
the lack of a timely appeal before the Board and the 
veteran's March 2000 statement, there is no appeal pending 
before the Board.


ORDER

Entitlement to an increased rating for sarcoidosis for the 
period prior to August 21, 1997 is denied.  

Entitlement to an increased rating for sarcoidosis with COPD 
for the period since August 21, 1997 is denied.  

The appeal of an effective date prior to August 21, 1997, for 
entitlement to a total disability rating based on individual 
unemployability is dismissed.


REMAND

As discussed above, the claim for an increased rating for 
residuals of a fractured right wrist with median neuritis is 
well grounded.  The Board notes that a July 1969 rating 
decision granted service connection for the veteran's 
postoperative residuals of a right wrist fracture with 
neuritis of the median nerve and assigned a 40 percent 
disability evaluation using Diagnostic Code 5214-8615, 
effective from December 31, 1968.  This disability rating, as 
well as service connection for these disabilities, is now 
protected.  See 38 U.S.C.A. §§ 110, 1159 (West 1991); 
38 C.F.R. §§ 3.951(b), 3.957 (1999).

The November 1995 rating decision that was appealed reflects 
that the current 40 percent rating is assigned under 
Diagnostic Code 5214.  The record does not show that the RO 
has considered whether the assignment of a separate, 
compensable rating is appropriate for the disabling effects 
of the service-connected neuritis of the median nerve.  See 
Esteban v. Brown, 6 Vet App 259 (1994).  The August 1997 VA 
examination report refers to numbness, pain and weakness in 
the right hand, and evidence of traumatic neuritis in more 
than one place about his wrist and thumb.  

Accordingly, the issue of entitlement to an increased rating 
for service connected residuals of a fractured right wrist 
(major) with median neuritis is REMANDED to the RO for the 
following action:

1.  The RO should consider whether a 
separate, compensable rating is warranted 
for neuritis of the right median nerve.  
In so doing, the RO should undertake any 
additional development necessary for an 
adjudication of this issue.

2.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case - 
which should include the regulations 
concerning rating neuritis of the median 
nerve -- and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 
- 15 -


- 1 -


